         Case 7:20-mj-07924-UA Document 28 Filed 03/23/21 Page 1 of 1




                                                  March 23, 2021

Via E-mail and ECF

The Honorable Judith McCarthy
Magistrate Judge
Southern District of New York
                                           SO ORDERED:
300 Quarropas Street
                                           Application granted.
White Plains, NY 10601

                                           ___________________________
                                            _______________________   _____
                                                                         _  3-23-21
       Re:    U.S. v. Francis Hughes       JUDITH
                                            UDITH C.C McCARTHY
              20-MJ-07924                  United States Magistrate Judge

Dear Honorable McCarthy:

       I am writing in regard to Francis Hughes and to ask that you please modify the
terms of his pre-trial release to allow him, with prior approval from pre-trial, to travel to
my office to “virtually” meet with an expert using a computer. As background, Mr. Hughes
was arrested on July 29, 2021 and charged with violating 18 U.S.C. § 2252A. Mr. Hughes
was released to home detention pursuant to a $50,000 bond and he was ordered not to use
computers or devices that are connected to the internet.

        So that I may help prepare for Mr. Hughes’ defense, I ask that Your Honor please
modify the terms of Mr. Hughes’ release so that he may use a computer at my office to
communicate with an expert about his case. If approved, Mr. Hughes would travel to my
office and I would setup a laptop in a large conference room which would enable Mr.
Hughes to communicate via video with the expert. Of course, I will be present and will
supervise Mr. Hughes’ use of the computer.

       I have communicated with Pretrial Officer Andrew Abbott and he does not object to
this request. I have asked AUSA Marcia Cohen whether she objects, but I have not yet
heard back from her.

                                                  Respectfully,



                                                  Benjamin Gold
                                                  Assistant Federal Defender

cc:    AUSA Marcia Cohen
       Pre-Trial Officer Andrew Abbott
